DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.
It is not clear if claim 20 is claiming an apparatus or a method since it is dependent on the apparatus claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saiki et al. (US 7,050,600).
nd), as broadly claimed, Saiki et al. teaches a method and an apparatus of a display module comprising a display sounding structure comprising a display panel (21, 127, 221, 227, 321, 421) and an auxiliary layer (24, 34, 138, 172, 224) connected to the display panel, an excitation source (22, 32, 132, 232, 422), configured to drive the display panel, wherein the display module further comprises a supporting frame (20, 130, 173, 220, 250), and the display panel (21, 221, 321, 421) is connected to the supporting frame (20, 25, 130, 173, 220, 225, 250) through the auxiliary layer, or configured to drive the auxiliary layer (24, 34, 172, 224) to vibrate and sound (col. 8, lines 35-44 and col. 32, lines 35-37 and lines 54-62), wherein the auxiliary layer (24, 34, 172, 224) is a transparent film layer (col. 7, lines 61-64 and col. 32, lines 21-24) arranged at a light-emitting side of the display panel cooperating with the display panel to form a sounding chamber in an enclosing manner (figures 1B, 5, 7B, 9B, 10B, 12, 26).
Regarding claim 11, as broadly claimed, Saiki et al. teaches the display panel (21, 221, 321, 421) that is connected to the supporting frame (20, 25, 130, 173, 220, 225, 250, figure 26) through the auxiliary layer (24, 34, 138, 172, 224), the auxiliary layer (24, 34, 138, 172, 224) that is arranged at a side, away from a display surface, of the display panel, and the supporting frame is fixedly connected to an edge of the display panel (figures 5, 26).
Regarding claim 18, as broadly claimed, Saiki et al. teaches a plurality of excitation sources (22, 32, 132) that are provided, wherein each excitation source (22, 32, 132) is arranged corresponding to an area of the display panel to form a sounding unit (figures 10B, 12).
Regarding claim 19, Saiki et al. teaches a display device comprising the display module as claimed (col. 1, lines 7-9).
Claims 1, 11 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bank et al. (US 7,151,837).
Regarding claims 1 and 20 (claim 20, as best understood with regarding 112, 2nd), as broadly claimed, Bank et al. teaches a method and an apparatus of a display module comprising a display sounding structure comprising a display panel (108, figures 2, 4) and an auxiliary layer (66, 67, 54, col. 6, lines 32-53 and col. 7, lines 5-20) connected to the display panel (figures 2, 4), an excitation source (86, 88, 90, 158, 42), configured to drive the display panel, wherein the display module further comprises a supporting frame (60, 62, 84, 110, 156, 170, 172), and the display panel (108) is connected to the supporting frame (60, 62, 156) through the auxiliary layer, or configured to drive the auxiliary layer (66, 67, 54) to vibrate and sound (col. 6, lines 43-50 and col. 7, lines 11-17), wherein the auxiliary layer (66, 67, 54) is a transparent film layer (col. 7, lines 11-15) arranged at a light-emitting side of the display panel (108) cooperating with the display panel to form a sounding chamber in an enclosing manner (figures 2, 4).
Regarding claim 11, as broadly claimed, Bank et al. teaches the display panel (18) that  is connected to the supporting frame (60, 62, 84, 110, 156, 170, 172) through the auxiliary layer (66, 67), the auxiliary layer (66, 67) that is arranged at a side, away from a display surface, of the display panel, and the supporting frame is fixedly connected to an edge of the display panel (108, figures 2, 4).
Regarding claim 19, Bank et al. teaches a display device comprising the display module as claimed (figures 1, 2).

Claims 1, 2, 7 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2019/0004566)
nd), as broadly claimed, Lee et al. teaches a method and an apparatus of a display module comprising a display sounding structure comprising a display panel (10) and an auxiliary layer (210) connected to the display panel, an excitation source (250, 300, 310, 320, 330) configured to drive the display panel, wherein the display module further comprises a supporting frame (100, 350), and the display panel (10) is connected to the supporting frame through the auxiliary layer (210, figures 1C, 5).
Regarding claim 2, as broadly claimed, Lee et al. teaches a first member (250, 300, 310, 320 and/or 330, paragraphs [0095]-[0096]) in the excitation source that is arranged on the auxiliary layer (210, figures 1C and 5, and it should be also noted that the excitation source 250, 300, 310, 320 and/or 330 can be considered as arranged on the auxiliary layer 210 and/or the display panel 10 depending on the view from the front or back the display panel 10 of display apparatus 1000), and a second member (300, 310, 320 330 and/or 250, paragraphs [0095]-[0096]) in the excitation source that is arranged on the display panel (10, figures 1C and 5, and it should be also noted that the excitation source 250, 300, 310, 320 and/or 330 can be considered as arranged on the auxiliary layer 210 and/or the display panel 10 depending on the view from the front or back the display panel 10 of display apparatus 1000), wherein the first member is a voice coil (250) and the second member is a magnetic element (310, 320, 330), or the first member is a magnetic element (310, 320, 330) and the second member is a voice coil (250).
Regarding claim 7, as broadly claimed, Lee et al. teaches the excitation source that further comprises a magnetic post (320, 330) arranged on the display panel or the auxiliary layer (210) on which the voice coil (250) is arranged (paragraph [0096]), and the voice coil (250) is arranged around the magnetic post (figure 4B, 5).

Regarding claim 19, Lee et al. teaches a display device comprising the display module as claimed (paragraphs [0002] and [0007]-[0008]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0004566).
As broadly claimed, Lee et al. teaches the magnetic element (310, 320, 330).  Lee does not specifically disclose the magnetic element comprising a first magnetic pole and a second magnetic pole, and the direction from the first magnetic pole and the second magnetic pole as claimed.  However, the Examiner takes the Office Notice that providing a magnetic circuit or a magnetic element comprising a first magnetic pole and a second magnetic pole and a direction of the first magnetic pole and second magnetic pole for the magnetic flux is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide the magnetic element in the system of Lee comprising a first magnetic pole and a second magnetic pole, wherein the direction from the first magnetic pole to the second magnetic pole is parallel to a direction from the auxiliary layer to the display panel for better providing a magnetic field direction and an improved frequency response to the system.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bank et al. (US 7,151,837).
As broadly claimed, Bank et al. teaches one excitation source (86, 88, 90, 158) and the excitation source that is arranged corresponding to an area of the display panel to form a sounding unit (figures 2, 4).  Bank et al. does not specifically disclose a plurality of excitation sources as claimed.  However, providing a plurality of excitation sources in a loudspeaker system is known in the art.
Therefore, it would have been obvious to one skilled in the art to provide a plurality of excitation sources, wherein each excitation source is arranged corresponding to an area of the .

Allowable Subject Matter
Claims 3-6, 8-9 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Azima et al. (US 2001/0026625) teaches a loudspeaker drive unit comprising a visual display screen, a resonant panel-form member positioned adjacent to the display screen and at least a portion of which is transparent and through which the display screen is visible and a vibration exciting means to cause the panel-form member to resonate to act as an acoustic radiator.
Choi et al. (US 2017/0289694) teaches a double-faced display device generating sound by directly vibrating a display panel and including a first display panel and a second display panel disposed at the front and rear surfaces thereof, respectively.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571) 272-7502. The examiner can normally be reached 9:30 am-6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
March 24, 2022